Citation Nr: 1443338	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  07-19 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches and blackouts secondary to head trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he now has headaches and blackouts secondary to injuries incurred during active duty when his roommate in Keflavik, Iceland, pulled the Veteran's jacket behind his back and severely beat him.  On his claim for benefits, the Veteran stated that his symptoms began during active duty and have continued since that time.  

The Veteran's service treatment records reflect that in October 1969 he was treated for contusions about the face following a fight.  The Board finds that the severity of this incident is shown by the fact that a July 2009 rating decision granted service connection for posttraumatic stress disorder based on the stressor of the Veteran having been beaten around the face by his roommate in Iceland.  

The Veteran is competent to state that he currently has symptoms of blackouts and headaches, and has had them since active duty.  The evidence raises the possibility that the Veteran has headaches and blackouts secondary to head trauma during active duty.  Thus, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2013).  The examiner must take into account the Veteran's lay assertions of continuous post-service symptoms of headaches and blackouts.  This lay evidence is highly relevant to the Veteran's claim and must be considered.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any headaches and blackouts that may be present.  The claims file and copies of all pertinent records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current headaches and blackouts are causally related to the Veteran's in-service face and head trauma that occurred when he was beaten.

In doing so, the examiner must consider the Veteran's lay statements regarding in-service symptoms and post-service continuity of symptoms.  

The examiner is requested to provide a rationale for any opinion expressed.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



